Case 1:18-cv-11336-FDS Documenté6 Filed 10/24/18 Page 1 of 4

UNITED STATES DISTRICT COURT IOs

any

DISTRICT OF MASSACHUSETTS US TOP ayy,

 

COMMONWEALTH OF MASSACHUSETTS ex
rel. [UNDER SEAL],

Plaintiff,
Vv.

[UNDER SEAL],
Defendants.

 

 

Pog As

#7
A Me my
' ad

FILED UNDER SEAL pursuant to

M.G.L. ¢. 12 § 5(C)(3).

CIVIL ACTION NO.
1:18-cv-11336-FDS

[FILED UNDER SEAL]
Case 1:18-cv-11336-FDS Documenté6 Filed 10/24/18 Page 2 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

COMMONWEALTH OF MASSACHUSETTS
ex rel. MYKEL POWELL and
COMMONWEALTH SECOND AMENDMENT,
INC.; and MYKEL POWELL,

Plaintiffs,
v.

SGT. BRIAN HOLMES, in his Individual and
Official Capacity as Sergeant of the Stoughton
Police Department; JAMES O’CONNOR, in his
Individual and Official Capacity as Deputy Chief of
the Stoughton Police Department; DONNA M.
McNAMARA,) in her Individual and Official
Capacity as Chief of the Stoughton Police
Department; and VILLAGE GUN SHOP, INC.
d/b/a VILLAGE VAULT,

Defendants.

 

 

FILED UNDER SEAL pursuant to

M.GLL. ¢. 12 § 5(C)(3).

CIVIL ACTION NO.
1:18-cv-11336-FDS

NOTICE OF ELECTION TO DECLINE INTERVENTION

Pursuant to Mass. Gen. Laws c. 12, § 5C(4), the Commonwealth of Massachusetts

hereby notifies the Court of its decision not to intervene in this action.

Although the Commonwealth declines to intervene, we respectfully refer the

Court to G.L. c. 12, §§ SD(6) and 5C(2), which allow the Relator to maintain the action

in the name of the Commonwealth, provided, however, that “[t]he action may be

dismissed only if the attorney general gives written reasons for consenting to the

dismissal and the court approves the dismissal.”

The Commonwealth reserves its rights pursuant to G.L. c. 12, § 5D(6) to order

deposition transcripts and to intervene at a later date upon a showing of good cause.
Case 1:18-cv-11336-FDS Document 6 Filed 10/24/18 Page 3 of 4

Contemporaneous with service of this Notice, the Commonwealth has requested Relator

serve on the Commonwealth a copy of all filed pleadings in the action. See Mass. Gen.

Laws c. 12, § 5D(6) (“If the attorney general so requests, it shall be served with copies of

all pleadings filed in the action and shall be supplied with copies of all deposition

transcripts at the attorney general’s expense.”).

Date: October 24, 2018

Respectfully submitted,

THE COMMONWEALTH OF
MASSACHUSETTS

By its attorney:
MAURA HEALEY
ATTORNEY GENERAL

(Pw Uafks
Amy oO # 667844)
amy.crafts@state.ma.
Assistant Attorney General
Office of the Attorney General
One Ashburton Place

Boston, MA
617-727-2200
Case 1:18-cv-11336-FDS Documenté6 Filed 10/24/18 Page 4 of 4

CERTIFICATE OF SERVICE

I, Amy Crafts, hereby certify that a true copy of the above document was served via first
class mail on October 24, 2018, to the following:

Margarita Smirnova, Esq.
40 Wallingford Road, #567
Brighton, MA 02135

David D. Jensen, Esq.
David Jensen PLLC

111 John Street, Suite 420
New York, NY 10038

 

Amy Crafts ( )
Assistant Attorn¢y Genera
